R. AL

|
wv.

CHA
DONN

DINER LLC, a Wisconsin company,
and LOST AT DK LLC, a Wisconsin
company.

DECL

EXANDER ACOSTA, Secretary
of Labor, United States Department of Labor,

Case: 3:18-cv-00949-wmc Document #:16 Filed: 07/02/19 Page 1 of 2

UNITED STATES DISTRICT COURT
| WESTERN DISTRICT OF WISCONSIN
t EAU CLAIRE DIVISION

Petitioner,
Civil Action No.: 3:18-cv-00949

LES BOWERS, an individual,
A K’S BAR AND FAMILY

ee he ee oe ee eed

Respondents.

ARATION OF WAGE AND HOUR ASSISTANT DISTRICT DIRECTOR JENNA

 

CART

 

K IN SUPPORT OF THE SECRETARY’S MOTION FOR AN ORDER TO SHOW

 

follows

: CAUSE

JENNA CARTE hereby states and declares on personal information and belief as

L. I am an Assistant District Director for the Milwaukee Area Office of the United

States Department of Labor, Wage and Hour Division. As part of my duties, I supervise and lead

Wage and Hour’s investigations to ascertain compliance with the Fair Labor Standards Act

(“FLSA”).

Bowers

LLC’s

2. I have been assigned to supervise an investigation into Respondents Charles

(“Mr. Bowers”), Donna K’s Bar and Family Diner LLC (“Donna K’s”), and Lost at DK

“Lost at DK”) compliance with FLSA.

3. I have reviewed all of the documents Mr. Bowers, Donna K’s, and Lost at DK have

produced to date.

 
Case: 3:18-cv-00949-wmc Document #: 16 Filed: 07/02/19 Page 2 of 2

4, To date, Respondents have not produced any quarterly or yearly federal and state

tax formas signed by or on behalf of Lost at DK for the period of October 1, 2017 through the

present,

5. Respondents produced two pdf files entitled “2017 State Fed” and “2017 Fed Tax”

that appear to be draft, unfiled, and unsigned standardized U.S. Individual Income Tax Return

1040 and Wisconsin Income Tax 1 forms from a service called “Free Tax USA.” These forms

contain

only Respondent Charles Bowers’ name, social security number, 2017 address, and other

basic identifying information. All entries regarding substantive information (including gross

income

are incomplete. In essence, these pdf files are blank individual tax return forms.

6. The payroll information Respondents have produced still has significant gaps.

Specifically, to date, Respondents have not produced any payroll records showing the weekly

hours worked by their employees or weekly amounts paid to their employees at Lost At DK from

the period beginning on August 1, 2018 until Lost at DK’s ceased operations in the late fall of

2018. I

believe Lost at DK’s operated until at least approximately the end of October 2018, and

should have weekly payroll records for this time period.

7. Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

is true and correct.

Dated:

 

‘cholt nn Cosite

JENA A WA CARTE

 
